On January 1, 1924, a mortgage was executed covering described lands. In 1925 a statute was enacted permitting the giving of chattel mortgages upon fruit crops to be grown upon lands. In July, 1930, a mortgage was executed upon citrus crops growing or to be grown upon lands covered by the above stated mortgage upon described lands. On June 15, 1933, suit was begun to foreclose the mortgage of 1924 upon the lands, for default which occurred in 1928. *Page 642 
The holder of the fruit chattel mortgage by answer claimed priority as to the growing fruit on the trees on the land over the holder of the mortgage on the real estate. This answer was stricken and an appeal was taken therefrom. The order appealed from should be affirmed on the authority of Summerlin v. Orange Shores, Inc., 97 Fla. 996, 122 So. 508.
Affirmed.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.